UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7822



DWIGHT WILLIAMS,

                                               Plaintiff - Appellant,

          versus

VICTOR ABERNATHY,

                                                Defendant - Appellee,

          and

GARY DIXON; JAMES B. HUNT,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-458)

Submitted:   January 11, 1996              Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Williams, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Williams v. Abernathy, No. CA-94-458 (E.D.N.C. Jan. 20 and
Oct. 12, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2